Case 7:17-cr-00225-NSR Document 187 Filed 06/29/21 Page 1of4

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-B

ee ee SR SSSR SRK SSK KKK KKK KK SK KKK KKK eee

FROM: 78867054 Docket incase#___!7 _CV/CR 225
UB JECT: Tite Page As: wee Memorandum in further support of motion to withdraw guilty
DATE: 06/17/2021 09:40:43 AM Date: 06/ 29 / 2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X USDC SDNY
UNITED STATES OF AMERICA DOCUMENT
ELECTRONICALLY FILED
v. DOC #:

CHUKWUEMEKA OKPARAEKE DATE FILED: 96/29/2021

 

S4 17 Cr. 225 (NSR)

OKPARAEKE'S MEMORANDUM OF LAW IN RESPONSE TO THE GOVERNMENT'S OPPOSITION (ECF # 186)
Chukwuemeka Okparaeke 78867054 -

Metropolitan Detention Center

P.O, Box 329002
Brooklyn NY 11232

—_—_——

  

|
ELSON S. ROMA
US. pIsTRICT JUDGE.

SDNY.

  

~~
Case 7:17-cr-00225-NSR Document 187 Filed 06/29/21 Page 2 of 4

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-B

FROM: 78867054

TO:

SUBJECT: Response to ECF # 186
DATE: 06/17/2021 06:54:11 PM

PRELIMINARY STATEMENT

Okparaeke respectfully submits this memorandum of law in response to Government's opposition (Dkt. No. 186).
ARGUMENT

|. Applicable Law

Title 5, Section 553 requires "General notice of proposed rule making shall be published in the Federal Register..." before any
rule shall be promulgated.

Title 5, Section 706 states, "The reviewing court shall -

(2) hold unlawful and set aside agency action, findings, and conclusions found to be ----
(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,...
(B) in excess of statutory jurisdiction, authoritay or limitations, or short of statutory right;
(d) without observance of procedure required by law

ll. The Government failed, completely, to address two of three reasons why Okparaeke is legally innocent of Count 4.

in the Government's opposition, the Government's failed to address Okparaeke's argument that the DEA failed to follow the
Administrative Procedure Act, specifically Title 5, Section 553(b) requirement that an agency must announce its proposed rule
and allow for public comment. It is clear from any review of case law that failing to follow the explicit procedures of the APA is
cause for the dismissal of a rule or regulation. The Government also failed to respond to Okparaeke's claim that the DEA's
regulation of chemicals besides what was specifically identified by the UN Commission was arbitrary, capricious and an abuse
of discretion. In April 2016 the DEA issued a final order placing "Ah-7921" in the Schedule | of the list of Controlled Substances.
This order was inclusive of its "isomers, esters, ethers, and salts of isomers, esters, ethers", it is clear that the UN Commission
failed to mention these substances on its scheduling order.

The Government, via its silence on these two points, has conceeded these two points; without even addressing whether the
Government's claim that the chemical identified by the UN was the same as the one the DEA ultimately scheduled, Okparaeke's
claim that the regulation making AH-7921 a Controlled Substance is clearly invalid.

Il. The Government's dishonest nitpicking of the scientific record does not save the Regulation

The chemist who created diagrams showing the difference between the chemicals for Okparaeke is Dr. Gregory B. Dudley, Ph.
D. Dr. Dudley is the Eberly Family Distinguished Professor and Department Chair of the C. Eugene Bennet Depart of Chemistry
at West Virginia University in Morgantown, WV. Dr. Dudley also provided Okparaeke with various research reports about "AH-
7921" which showed that there are two different chemical names and at least three different chemical structures for the
compound.

For example, one group of scientists says the compound 3,4-dicholoro-N-{[1-(dimethylamino)cyclohexyl]methyl} benzamide (AH
-7921 as it was intended by the UN Commission) has a chemical structure that is different than the compound identified in the
Government's opposition. (See Exh. A Katselou 2015 and compare to Government Exhibit C, Ecf # 186-3) This same type of
divergence in professional scientific opinion can also be seen in the Government's own brief. As an exhibit, the Government
attached a document coauthored by multiple scientists from the European Monitoring Centre for Drugs and Drug Addiction
showing a diagram of "AH-7921" (this time written as 3,4-Dichloro-N-[(1-dimethylamino)cyclohexyimethyl]benzamide) which is
different in chemical structure than the document prepared by the Government's expert. (See Government Exhibit G, ECF 186-
7, page 3).

It was incumbent upon the DEA, pursuant to the powers vested in it pursuant to Title 21, Section 811(d)(1), to schedule one
substance and only one substance. Instead the DEA scheduled multiple substances without and authority and sowed confusion
in the process.

 
Case 7:17-cr-00225-NSR Document 187 Filed 06/29/21 Page 3 of 4

TRULINCS 78867054 - OKPAPAEKE, CHUKWUEMEKA - Unit: BRO-J-B
Therefore, the Court should grant Okparaeke's motion and dismiss the underlying the charge from the indictment.

Regards,

Chukwuemeka Okparaeke 78867054
Metropolitant Detention Center

P.O. Box 329002

Brooklyn, NY 11232

 

 
 

 

La

AWOS

zoanr oiisia Sh
NOWGU 'S NOSTAN

  

ie Ta
ea

 

 

CHUAWOUYEMEK Pr OC)
Mette PRR REX

PA, Cox 3249002
Brant zn NY, 232

   
  

 
 
    
 

7 JUDGE

>
Bo ey

RELEGH 5. ROMAN

t
us

& DIATE

politian Detention Coe FET YIOT- O54 — oe

UY ALUN foghlaga delet dea

LEGAL

EGk- MATL

WN hb
Fedecss Oi stneh COOCr
Tee Nelson S. Romen

BOO Quarrapas treet
Winde Plains, NY 1OGO|

LEGAL
PA ATL

 

  
 
 
 

 
   
 
   
 

 

 

 

 

 

 
